JAMES M. HACKETT
401 Eleventh Avenue
Fairbanks, Alaska 99701
(907) 456-3626


                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA

GWICHYAA ZHEE GWICH’IN TRIBAL          )
GOVERNMENT and GWITCHYAA               )
ZHEE CORPORATION,                      )
                                       )
               Plaintiffs,             )
                                       )
       v.                              )
                                       )      DEFENDANTS’
CLARENCE ALEXANDER and                 ) OPPOSITION TO DOCKET
DEMETRIE (DACHO) ALEXANDER,            ) 255 AND TO PLAINTIFFS’
                Defendants.            )   DOCKET 259 MOTION
                                       )
_______________________________________)
4:18-cv-00016- HRH


      Defendants       oppose      Docket       255’s    directive     to     “establish[]

which…plaintiff[]…holds legal title to disputed parcels” 1 procedurally2 and/or

substantively3. Defendants also oppose Docket 259 procedurally and substantively 4.



1
  Docket 255, filed 08/24/20, Pages 1-2 of 3.
2
  Under the Supremacy Clause it is procedurally premature and futile to enter such a state
law decision absent prior rulings: (1) GZ Corp. has complied with “[r]equirements of
Section 14(c)” [in ANCSA] as required by the Interim Conveyance and Patent; (2)
Plaintiffs have complied with 43 USC §1624 (“§1624”) and “necessary” regulation 43
CFR 2650.5-4(c)(1) under the Supremacy Clause; (3) §1624 and 43 CFR §2650.5-4(c)(1)
must be construed in pari materia with 43 USC §1632(b)(“§1632”), not nullified by
§1632(b); and (4) GZ Corp.’s compliance with §1624 and 43 CFR §2650.5-4(c)(1) is
required under federal preemption and the Interim Conveyance and Patent, before the
Court can AS 09.45.630 state law ejectment elements under the Supremacy Clause.
3
  Neither Plaintiff holds a present AS 09.45.630 “legal estate” in disputed areas because
title to disputed parcels previously vested in Clarence as a matter of state adverse
possession law.
                                            1

       Case 4:18-cv-00016-HRH Document 263 Filed 10/08/20 Page 1 of 15
       Docket 255 Poses The Wrong Question: Plaintiffs Agree. Docket 255’s

directive appears vague and immaterial. The law recognizes different types of “title”. As

examples, “[l]egal title” means “[a] title that evidences apparent ownership but does not

necessarily signify full and complete title or a beneficial interest” 5. “[R]ecord title”

means “[a] title as it appears in the public records after the deed is properly recorded” 6.

“Adverse title” means “[a] title acquired by adverse possession” 7. “[I]mperfect title”

means “[a] title that requires a further exercise of granting power to pass land in fee, or

that does not convey full and absolute dominion”8.

       Alexanders’ Answer denies 2013-2014 changes to Tract 19 were “[c]onsistent

with…Clarence[‘s]…1984 §14(c) application”, alleging “to the contrary…Clarence[‘s]

1984 §14(c)(1) application was intended to include [the] Joe Ward barge area and the

Tract 19A area (plus additional areas)”9. Alexanders’ Answer states “to the best of

[Alexanders’] present knowledge and belief, GZ Corp.’s 2008 FYMOB contained no

Tract 19A, no repositioned Tract 9 encroaching onto Tract 19, and no reconfigured Joe

Ward barge area”10. Alexanders’ Answer denies GZ Corp.’s 2016 quitclaim deed


4
  Docket 259, filed 09/24/20, Pages 1-8.
5
  BLACK’S LAW DICTIONARY at 1789 (11 th ed.2019).
6
  Id.
7
  BLACK’S LAW DICTIONARY at 1788 (11 th ed. 2019); Docket 259-2 does not address
Alexanders’ adverse title claim under Exception no. 14: “Occupant(s) or any parties
whose rights, interests or claims are not shown by the public records but which could be
ascertained by an inspection of the land described above by making inquiry of persons in
possession thereof, including but not limited to, any lien or right to a lien for services,
labor or material theretofore or hereafter furnished”. .
8
  Id.
9
  Docket 101, filed 02/08/19, ¶24, Page 12 of 41.
10
   Id., Pages 12-13 of 41.
                                             2

       Case 4:18-cv-00016-HRH Document 263 Filed 10/08/20 Page 2 of 15
              …satisfied GZ Corp.’s fee simple subject to executory
              limitation or interests obligations under federal patent made
              subject to GZ Corp.’s compliance with §14(c) requirements,
              Including GZ Corp.’s compliance with authorized federal
              regulations implementing §14(c) requirements, as applied
              in…Clarence[‘s]…§14(c)(1) case 11.


       Defendants’ Answer also raised a quiet title compulsory counterclaim under AS

09.45.01012. Docket 211 dismissed Defendants’ AS 09.45.010 quiet title counterclaim,

stating “[b]y their counterclaims, the Alexanders are requesting that the court review

plaintiffs’ decisions as to Clarence’s §14(c) claim” 13; and “[t]he Alexanders are time-

barred from seeking judicial review of Clarence’s §14(c) claim” 14.

       Citing Gillespie v. Windust, 143 F. Supp. 555, 560 (D. Alaska 1956), Docket 259

concedes “[i]t is important…to note that an ejectment action is not a quiet title action and

is not used to determine title”15. Gillespie holds in relevant part:

              Continuous prior possession is a sufficient estate in this
              jurisdiction to warrant an ejectment action against an
              intruder…Possession sufficient to establish a basis for this
              action must be open, notorious, and continuous, subjecting
              the property to the dominion of the plaintiff in a practical and
              substantial use16.

       For decades Alexanders have had exclusive possession over disputed areas 17. Not

a scintilla of evidence shows: (1) Clarence was “an intruder”; or (2) Plaintiffs had prior


11
   Docket 101, filed 02/08/19, Page 13 of 41.
12
   Docket 101, filed 02/08/19, Pages 39-40 of 41.
13
   Docket 211, filed 12/19/19, Page 23 of 38.
14
   Id., Page 38 of 38.
15
   Docket 259, filed 09/24/20, Page 6 of 8 n. 12 (citing Gillespie).
16
   Gillespie, 143 F. Supp. at 560.
17
   See 9/30/20 Affidavit of Virginia Alexander.
                                               3

       Case 4:18-cv-00016-HRH Document 263 Filed 10/08/20 Page 3 of 15
possession over disputed areas, let alone Gillespie’s “open, notorious, and continuous”

possession. Plaintiffs have raised no quiet title claim. Whether or not either Plaintiff has

“legal title” appears immaterial.

       Pertinent Questions Before The Court Are Ultimate Questions Of Law Which

None of Plaintiffs’ Proferred Materials Answers Or Can Answer Under Rule

56(c)(2)18. Undisputed self-authenticating federal conveyances show the United States

conveyed “surface estate” to certain lands to GZ Corp. in the 1985 Interim Conveyance 19

and the 2007 Patent20. The 1985 Interim Conveyance states its “GRANT OF THE

ABOVE-DESCRIBED LANDS IS SUBJECT TO…4. Requirements of Sec. 14(c) of

[ANCSA]”21. The 2007 Patent states its “GRANT OF THE ABOVE-DESCRIBED

LANDS IS SUBJECT TO…3. Requirements of Sec. 14(c) of [ANCSA]” 22. Neither the

1985 Interim Conveyance nor the 2007 Patent defines the nature and scope of §14(c)

“[r]equirements”. That matter is a purely legal question.

       From Alexanders’ perspective, three (3) pertinent questions exist, which must be

addressed and answered in the following order to comply with §14(c) and Supremacy

Clause preemption requirements: (1) did GZ Corp., a federal §14(c) instrumentality,

comply with §14(c) “requirements” in Clarence’s case, and what were (are) those §14(c)

“requirements”?; (2) assuming GZ Corp. can prove compliance with federal preemption

18
   Rule 56(c)(2) Objection That a Fact Is Not Supported By Admissible Evidence
states: “[a] party may object that the material cited to support or dispute a fact cannot be
presented in a form that would be admissible in evidence”.
19
   Docket 245-1, filed 06/22/20, Page 1 of 9.
20
   Docket 245-2, filed 06/22/20, Page 1 of 10.
21
   Docket 245-1, Pages 8-9 of 9.
22
   Docket 245-2, filed 06/22/20, Pages 9-10 of 10.
                                              4

       Case 4:18-cv-00016-HRH Document 263 Filed 10/08/20 Page 4 of 15
§14(c) “requirements” in Clarence’s case, then what type of cognizable “legal estate”, if

any, does GZ Corp. have in disputed areas under §14(c) and/or AS 09.45.630?; and (3)

assuming GZ Corp. can prove compliance with federal preemption requirements, and

assuming GZ Corp. can identify a specific type of cognizable §14(c) claim, and/or “legal

estate” it presently has to disputed §14(c) areas, can GZ Corp. prove its “right to present

possession” to disputed §14(c) areas under §14(c) and/or AS 09.45.630?

       Each of these three (3) questions poses an ultimate question of law. No materials

Docket 259 presents in response to Docket 255 constitutes competent, admissible

evidence under Rule 56(c)(2) to answer these legal questions. A witness cannot be

allowed to give an opinion on a question of law23. An expert opinion on the “ultimate

issue” may not go so far as to permit an expert to offer a legal conclusion 24. While “it is

well established…that expert testimony concerning the ultimate issue is not per se

improper”, “an expert witness cannot give an opinion as to [his/her] legal conclusion, i.e.,

an opinion on an ultimate issue of law”25. The nature and scope of §14(c)

“[r]equirements”--mandated by the 1985 Interim Conveyance and 2007 Patent-- presents

an ultimate issue of law. This ultimate legal issue is not answerable by incompetent third-

party opinions.




23
   Specht v. Jensen, 853 F.3d 805, 807 (10th Cir. 1988)(interpreting Evidence Rule 702
and quoting Stoebuck, Opinions on Ultimate Facts: Status, Trends, and a Note of
Caution, 41 Den. L. Cent. J. 226, 237 (1964)).
24
   Carter v. County of Santa Clara, 2008 WL 2055597 at *1 (N.D. Cal. 2008).
25
   Muhktar v. California State University, Hayward, 229 F.3d 1053, 1065 n. 10 (9th Cir.
2002).
                                             5

       Case 4:18-cv-00016-HRH Document 263 Filed 10/08/20 Page 5 of 15
The 1985 Interim Conveyance and 2007 Patent Remain As The Only Authenticated
 Admissible Evidence Regarding GZ Corp.’s “Surface Title” To Disputed §14(c)
                                   Areas


       Consequently Plaintiffs’ response to Docket 255 fails. Docket 260 (attorney Lee

Baxter’s declaration) references Plat 2014-78 and attaches Docket 259-1 (Sheet 2 of 30 in

Plat 2014-78): Docket 260 is generally inadmissible 26. Docket 259 argues Plat 2014-78

and Docket 259-1 are admissible under Evidence Rule 803(14) 27. Plat 2014-78 and

Docket 259-1 violate Alaska’s conveyance acknowledgement rule. Plat 2014-78 and

Docket 259-1 are not self-authenticating. These documents constitute unauthenticated,

untrustworthy documents falling outside the scope of Evidence Rule 803(14), both

containing false inadmissible hearsay statements or misleading depictions and/or false

inadmissible conclusions of law. The Stewart LIMITED LIABILITY REPORT (Docket

259-2) is not a self-authenticating document and is otherwise irrelevant and inadmissible.

Docket 261 (Nancy James’ Affidavit) is inadmissible. Docket 262 (Michelle Peter’s

Affidavit) is also inadmissible.

       Plaintiffs Lack Superior §14(c) “Title” As A Matter Of Law Under

Supremacy Clause Preemption. Recognizing “an ejectment action is not a quiet title

action and is not used to determine title”28, Plaintiffs argue “[t]he proper inquiry…is

‘who has the superior right to possession in the premises as between the parties” 29.


26
   Defendants have filed separate Objections to Plaintiffs’ separate evidentiary offerings
in response to Docket 255’s request for “admissible evidence”.
27
   Docket 259, filed 09/24/20, Page 6 of 8.
28
   Id.
29
   Id. (bold and italics in Docket 259).
                                             6

       Case 4:18-cv-00016-HRH Document 263 Filed 10/08/20 Page 6 of 15
Hornbook law teaches federal law preempts conflicting state law under the Supremacy

Clause30, anything to the contrary in state statutory or constitutional law notwithstanding.

Docket 259’s framing of the issue under state ejectment law is contrary to federal

preemption. AS 09.45.630 state law ejectment elements constitute the “the proper

inquiry” only if Plaintiffs have first proven compliance with federal preemption

requirements under the plain terms of the 1985 Interim Conveyance and the 2007 Patent.

Plaintiffs have not shown, and cannot show, compliance with federal preemption §14(c)

“requirements” in Clarence’s case.

         GZ Corp.’s Claim To Disputed §14(c) Areas Is Ultra Vires Conduct By A
§14(c) Federal Instrumentality31 Not Authorized By §§14(c)(1)-(4), 43 CFR §2654.5-
                         4(c)(1), Or Federal Preemption


       GZ Corp. is an ANCSA village corporation under §14(c). As a village corporation

GZ Corp. cannot qualify as a lawful claimant under §§14(c)(1)-(4). As a §14(c) federal

instrumentality, GZ Corp. cannot deed itself §14(c) lands, disputed or otherwise.

Congress never intended under ANCSA to convey lands to native corporations to the

exclusion of those who previously utilized the lands in an established, legal and routine


30
   Article VI, Clause 2 of the United States Constitution states: “This Constitution, and the
Laws of the United States which shall be made in Pursuance thereto, and all Treaties
made, or which shall be made, under the Authority of the United States, shall be the
supreme Law of the Land; and the Judges in every State shall be bound thereby, any
Thing in the Constitution or Laws of any State to the Contrary notwithstanding”.
31
    Ogle v. Salamatof Native Ass’n, 906 F. Supp. 1321, 1330 (D. Alaska
1995)(“Ogle”)(“When Congress and the Secretary delegated to [ANCSA village
corporations] initial responsibility to resolve section 14(c) claims, [ANCSA village
corporations] became an instrument of the federal government, obligated under the Fifth
Amendment to give adequate notice before depriving anyone of his or her property
rights”)(italics added).
                                             7

       Case 4:18-cv-00016-HRH Document 263 Filed 10/08/20 Page 7 of 15
fashion: otherwise no reason exists for §14(c) reconveyance provisions 32. Simply put, GZ

Corp. does not qualify for any kind of §14(c) land. As a §14(c) federal instrumentality,

GZ Corp. must comply with controlling ANCSA regulations. The Secretary of the

Interior enacted regulations “[t]o facilitate the transfer of section 14(c) properties to

lawful claimants”33. “Federal regulations have no less pre-emptive effect than federal

statutes”34. GZ Corp.’s claim to disputed §14(c) areas constitutes ultra vires conduct

violating §14(c), 43 CFR §2654.5-4(c)(1)(“5-4(c)(1)”), the Fifth Amendment, and

Supremacy Clause federal preemption. GZ Corp. cannot directly deed two of the three 35

disputed §14(c) areas to itself. Here GZ Corp. is trying to obtain that ultra vires result

indirectly. The Court should prohibit GZ Corp.’s ultra vires self-dealing. If GZ Corp.

were a federal agency instead of a federal §14(c) instrumentality, the Court would have to

“hold unlawful and set aside” ultra vires actions36. The Court should not enable GZ Corp.

to acquire disputed §14(c) land GZ Corp. was, and is, ineligible to apply for in the first


32
     Hakala v. Atxam Corp., 753 P.2d 1144, 1147 (Alaska 1988)(stating “[w]e do
not…believe that Congress intended under ANCSA to convey lands to native
corporations to the exclusion of those who had previously utilized the lands in an
established, legal and routine fashion…Otherwise we can find no reason for Congress to
have included the reconveyance clause in §14(c)(1). Thus, we believe that in §14(c)(1),
Congress intended to protect the existing rights of those using lands which would later
become subject to an interim conveyance under ANCSA”).
33
   Ogle, 906 F. Supp. at 1328.
34
   Fidelity Federal Sav. & Loan Ass’n v. de la Cuesta, 458 US 141, 153 (1982).
35
   The third disputed area is part of Tract 9, the 2013-2014 reconfigured, subordinate
§14(c)(3) municipal tract which now unlawfully encroaches on Tract 19, Clarence’s
priority §14(c)(1) tract.
36
    5 USC §706 Scope of Review, states “[t]he reviewing court shall—“, under (2) “hold
unlawful and set aside agency action…found not to be…(A)…not in accordance with the
law; (B) contrary to constitutional right…; (C) in excess of statutory…authority…; (D)
without observance of procedure required by law”).
                                            8

       Case 4:18-cv-00016-HRH Document 263 Filed 10/08/20 Page 8 of 15
place. As a federal §14(c) instrumentality GZ Corp. must comply with both mandatory

sentences in regulation 5-4(c)(1)37, a preemptive federal regulation enacted “[t]o facilitate

the transfer of section 14(c) properties to lawful claimants” 38. Clarence was and is a

lawful §14(c) claimant. GZ Corp. has failed to comply with the first and second

mandatory sentences in regulation 5-4(c)(1) since 1984 to present in Clarence’s case.

          Previous Dockets Nullify 43 USC §1624 and 43 CFR §2650.5-4(c)(1) In

Violation Of Federal Preemption. Dockets 211, 239, 254, and 257 (“previous dockets”)

ignore and nullify 43 USC §1624 (“§1624”). Entitled “Regulations; issuance;

publication in Federal Register, §1624 states in part: “[t]he Secretary is authorized to

issue and publish…such regulations as may be necessary to carry out the purposes of this

chapter”39. Previous dockets also ignore and nullify regulation 5-4(c)(1), a “necessary”

regulation enacted under §1624. “[P]roperly enacted regulations have the force of law

and are binding on the government until properly repealed” 40. Properly enacted ANCSA

regulations are also binding on GZ Corp., a federal §14(c) instrumentality. Regulation 5-

4(c)(1)     has   never   been   repealed.    Previous    dockets    misapply     43    USC

§1632(b)(“§1632(b)”) to Alexanders’ 5-4(c)(1) affirmative defenses (“ADs”). By

nullifying §1624 and regulation 5-4(c)(1), previous dockets ignore and violate federal

preemption. §1632(b) includes statutory words “after the date of filing of the map of

37
   The first sentence in (c)(1) states in part “[t]he boundaries of…tracts shall be posted on
the ground”. The second sentence in (c)(1) states “[c]onflicts arising among potential
transferees identified in section 14(c) of the Act, or between the village corporation and
such transferees will be resolved prior to submission of the map”.
38
   Ogle, 906 F. Supp. at 1328.
39
   43 USC §1624.
40
   Flores v. Bowen, 790 F.2d 740, 742 (9th Cir. 1986).
                                              9

          Case 4:18-cv-00016-HRH Document 263 Filed 10/08/20 Page 9 of 15
boundaries as provided for in regulations promulgated by the Secretary” 41. “Statutes in

pari materia or relating to the same subject matter are to be interpreted in light of, and

consistently with, one another42. That §1624 and §1632(b) both deal with ANCSA

regulations is plain: each statute expressly references “regulations”. §1624 and §1632(b)

must be interpreted consistently with each other. Previous dockets commit legal error,

interpreting §1632(b) to nullify §1624 and regulation 5-4(c)(1) in violation of federal

preemption. Mandatory regulation 5-4(c)(1) constitutes a protected Fifth Amendment

property interest under the Supremacy Clause43. Previous dockets mistakenly abandon

federal question jurisdiction over §1624 and regulation 5-4(c)(1) in violation of federal

preemption, even though Docket 22 specifically identified regulation 5-4 44. Federal

question jurisdiction exists unless “the alleged claim under the Constitution or federal

statutes clearly appears to be immaterial and made solely for the purpose of obtaining

jurisdiction, or where such a claim is wholly insubstantial” 45.          Federal question

jurisdiction clearly exists over Alexanders’ ADs identifying Plaintiffs’ failure to comply

mandatory regulation 5-4(c)(1) requirements. Evidence is undisputed Plaintiffs have not

complied with mandatory regulation 5-4(c)(1) requirements in Clarence’s case.

       Ahtna Is Inapposite. Ahtna, Inc. v. Williams, 2009 WL 10674492 (D. Alaska,

06/04/2009)(“Ahtna”) involved unlawful §14(c) claimants, not a lawful §14(c)(1)

41
   43 USC §1632(b).
42
    United States v. Stewart, 311 US 60, 64 (1940)(“[A]ll acts in pari materia are to be
taken together, as if they were one law”).
43
   Docket 163, filed 07/15/19, Pages 22-23 of 34 , n. 133-134 (citing pertinent 9 th Circuit
regulation and “property” cases).
44
   Docket 22, filed 07/03/18, Pages 10-11 of 11.
45
   Bell v. Hood, 327 US 678, 682 (1946).
                                            10

       Case 4:18-cv-00016-HRH Document 263 Filed 10/08/20 Page 10 of 15
claimant like Clarence. Ahtna involved failed Eagle River homesteaders who fell outside

§14(c)’s parameters. As trespassers, those failed homesteaders fell under Donnelly v.

United States, 841 F.2d 968, 975 (9th Cir. 1988)(holding ”congressional intent to provide

a ‘just and fair settlement’ of native land claims is inconsistent with an interpretation of

Sec. 14(c)(1) that would reduce the land patented to native corporations in favor of

trespassers”)46. As such Ahtna’s failed homesteaders were “trespassers [precluded] from

claiming a right to ANCSA lands”47. Ahtna’s failed homesteaders also fell under

ANILCA’s 1998 amendment intended “to prevent any adverse possession claims by

third-party trespassers who had developed ANCSA lands” 48. Thus the ANCSA regional

corporation involved in Ahtna was not “subject to adverse possession claims of title

asserted by third-party trespasser/developers under §1636(d)(1)(A)(1) 49. Docket 239

quotes Ahtna statements related to federal trespassers, incorrectly attributing those

inapposite Ahtna trespassory statements to Clarence, a valid §14(c)(1) claimant 50.


 As a Federal §14(c) Instrumentality Bound By Federal Law, GZ Corp. Can Not
Have Superior Title Over Disputed §14(c) Areas Claimed By Clarence Alexander, A
     Valid §14(c)(1) Claimant, As A Matter Of Law And Federal Preemption


       Docket 259 argues the only unresolved state law ejectment issue is “who has a

superior right to possession of the [disputed parcels] as between Plaintiffs and the



46
   See also Donnelly v. United States, 850 F.2d 1313, 1320 (9th Cir. 1988).
47
   Ahtna, at *1.
48
   Id. at *2.
49
   Id. at *4.
50
   Docket 239, filed 06/02/20, Pages 16-17 of 18.
                                            11

       Case 4:18-cv-00016-HRH Document 263 Filed 10/08/20 Page 11 of 15
Alexanders”51. This argument ignores Plaintiffs’ failures to comply with preemptive

federal law—including regulation 5-4(c)(1)—in violation of the Supremacy Clause.

Alexanders removed Plaintiffs’ state ejectment action based on federal question

jurisdiction, citing 43 USC. §1613(c)(1)(“14(c)(1)”), regulation 5-4, and the Fifth

Amendment52.      §14(c)(1) constitutes a “property” interest protected under the Fifth

Amendment Due Process Clause53. Regulation 5-4(c)(1)’s mandatory terms make this

ANCSA regulation a separate “property” interest protected under the Fifth Amendment 54.

       Unless Plaintiffs can first show compliance with federal constitutional, statutory

and regulatory requirements, the Court lacks authority to decide subordinate state law AS

09.45.630 ejectment issues. A district court’s interpretation of underlying legal principles

is subject to de novo review and a district court abuses its discretion when it makes an

error of law55. Not expressly identifying federal preemption, Docket 22 nonetheless

applies federal preemption correctly when denying Plaintiffs’ motion for remand. Docket

22 explains with clarity the priority effect federal preemption requirements have on

Plaintiffs’ state ejectment action:



51
   Docket 259, Page 7 of 8.
52
   Docket 1, filed 04/17/18, Pages 2-3 of 4.
53
   Ogle, 906 F. Supp. at 1330 (“Congress is generally under no obligation to create a
property right in any private individual or group. Where, however, Congress creates
rights, as it did in the case of 14(c) claimants, the government must make reasonable
efforts to alert the possessor of such rights to the risk of loss”)(italics added).
54
   Foss v. National Marine Fisheries Service, 161 F.3d 584, 588 (9th Cir. 1998); Wedges/
Ledges of California, Inc. v. City of Phoenix, Ariz., 24 F.3d 56, 63 (9th Cir. 1994);
Griffeth v. Detrich, 603 F.2d 118, 120-121 (9th Cir. 1979).
55
   Sw. Voter Registration Educ. Project v. Shelley, 344 F.3d 914, 918 (9th Cir. 2003)(en
banc)(per curiam).
                                            12

       Case 4:18-cv-00016-HRH Document 263 Filed 10/08/20 Page 12 of 15
                …the primary issue is whether the boundaries of Tract 19A
              are correct…resolution of that issue will depend on plaintiffs’
              compliance with the requirements for §14(c)(1) claims, which
              is a substantial question of federal law. Whether plaintiffs
              complied with the notice requirements associated with
              §14(c)(1) claims or the survey regulations are issues involved
              in the determination of the correct boundaries of Tract 19A.
              These are not defenses that defendants might raise. These are
              issues that plaintiffs will have to prove in order to establish a
              necessary element of their ejectment claim 56.


       Compounding its error, Docket 259 argues “[t]he issue this suit asks the Court to

resolve, and the issue this Court has already resolved with its prior rulings, is who has a

superior right to possession of [disputed areas] as between Plaintiffs and the

Alexanders”57. Docket 259 is mistaken: Docket 22 is a “prior ruling[]”. Docket 22

correctly identified fulfillment of federal preemption requirements as part of Plaintiffs’

necessary ejectment proof. Docket 259’s reference to “superior right to possession”

means state statutory “right to present possession” under AS 09.45.630. Here Plaintiffs

have not complied with priority federal preemption requirements. Under these

circumstances the Supremacy Clause and Docket 22 prohibit the Court from addressing

secondary state AS 09.45.630 ejectment issues. As Docket 22 correctly ruled, “[t]hese

[federal preemption requirements] are not defenses that defendants might raise. These

[federal preemption requirements] are issues that plaintiffs will have to prove in order to

establish a necessary element of their ejectment claim” 58.



56
   Docket 22, filed 07/03/18, Pages 10-11 of 11.
57
   Docket 259, filed 09/24/20, Page 7 of 8 (italics added).
58
   Docket 22, filed 07/03/18, Pages 10-11 of 11.
                                             13

       Case 4:18-cv-00016-HRH Document 263 Filed 10/08/20 Page 13 of 15
       Conclusion. This case remains at the summary judgment stage. Docket 255 is still

“looking for admissible evidence”59 before entry of judgment60. “District courts have

inherent power to reconsider interlocutory orders and reopen any part of a case before

entry of a final judgment”61. “A district court may modify, or even rescind, such

interlocutory orders”62. LR 1.1(a)(2) “promote[s] the just, efficient, and economical

determination of every…proceeding”63. Plaintiffs’ failure to present sufficient Docket

255-directed “admissible evidence” constitutes a just reason under LR 1.1(a)(2) to

reconsider prior interlocutory orders, in an efficient manner, in light of additional

briefing. The Court should deny Docket 259 and dismiss Plaintiffs’ ejectment complaint.

       Dated at Fairbanks, Alaska this 8th day of October, 2020.

                                     ___James M. Hackett__________
                                     James M. Hackett /ABN 7106014
                                     Attorney For Defendants




59
   Docket 255, filed 08/24/20, Page 2 of 3.
60
   Id., Page 3 of 3 (“the court will take up the matter of the form of judgment [in the
future]”).
61
    Mallory v. Eyrich, 922 F.2d 1273, 1282 (6th Cir. 1991)(citing Marconi Wireless
Telegraph Co. v. United States, 320 US 1, 47-48 (1943)); United States v. Jerry, 487 F.2d
600, 605 (3d Cir. 1973)(holding a district court has inherent power to reconsider
interlocutory orders “when it is consonant with justice to do so”).
62
   Mallory, 922 F.2d at 1282 (citing Simmons Co. v. Grier Brothers Co., 258 US 82, 88
(1922)).
63
    LR 1.1(a)(2) states in part: “[t]hese Local Civil Rules supplement the Federal Rules of
Civil Procedure and must be construed…to promote the just, efficient, and economical
determination of every action and proceeding”.
                                            14

      Case 4:18-cv-00016-HRH Document 263 Filed 10/08/20 Page 14 of 15
                               15

Case 4:18-cv-00016-HRH Document 263 Filed 10/08/20 Page 15 of 15
